Citation Nr: 0629198	
Decision Date: 09/15/06    Archive Date: 09/26/06

DOCKET NO.  04-36 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The veteran had active service from September 1946 to January 
1948.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon, which denied the benefit sought on 
appeal.  The veteran was afforded a hearing before the 
undersigned Veterans Law Judge on February 7, 2006.

The veteran has previously claimed service connection for an 
anxiety disorder.  The RO denied service connection by a June 
1964 rating decision.  By a September 1989 rating decision, 
the RO denied the veteran's request to reopen the claim, 
finding that the veteran had not submitted new and material 
evidence.  Although the underlying cause of the claim for 
entitlement to service connection for an anxiety disorder and 
for post-traumatic stress disorder appears to involve the 
same alleged facts, the veteran did not previously explicitly 
contend that a sexual assault caused a psychiatric disorder.  
In addition, the RO treated the veteran allegations as a new 
claim.  Therefore, the Board will consider the veteran's 
claim as a new claim.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran does not have post-traumatic stress disorder 
attributable to service.


CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or 
aggravated by service.  §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.304(f) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In a letter dated in July 2003, VA notified the veteran of 
the information and evidence needed to substantiate and 
complete his claim, including what part of that evidence he 
was to provide and what part VA would attempt to obtain for 
him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In the 
RO's statement of the case, issued in September 2004, the 
veteran was provided with a copy of the regulations governing 
entitlement to service connection for post-traumatic stress 
disorder due to personal assault.

The July 2003 letter also advised the veteran that medical 
evidence showing a current diagnosis of post-traumatic stress 
disorder and medical evidence showing a nexus between the 
diagnosis and a stressful event during service was needed.  
The letter also indicated that the veteran had informed the 
RO where he had received treatment and informed the veteran 
how he could assist in assuring the RO received these 
records.  The veteran was also informed that he could submit 
statements from individuals having knowledge of the alleged 
disability.  In addition, the RO informed the veteran to send 
the evidence as soon as possible.  After consideration of the 
contents of the July 2003 letter, the Board concludes that VA 
has substantially fulfilled the duty to advise the veteran to 
submit any additional information in support of his claim.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Additional notice of the five elements of a service-
connection claim was not provided as is now required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Board specifically finds, however, that the veteran is not 
prejudiced in this case as his claim is for entitlement to 
service connection and he was given specific notice with 
respect to the elements of a basic service-connection claim 
and cannot be prejudiced by not receiving notice of 
downstream issues that are not reached by a denial of the 
underlying benefit.  Thus, the Board finds that VA met its 
duty to notify the veteran of his rights and responsibilities 
under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim for VA benefits.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  Here, the July 2003 letter was issued 
before the September 2003 rating decision which denied the 
benefit sought on appeal; and, thus, the notice was timely.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him the opportunity to give testimony before an 
RO hearing officer and/or the Board.  It appears that all 
known and available records relevant to the issue here on 
appeal have been obtained and are associated with the 
veteran's claims file.  Although the veteran contended that 
certain records from the VA clinic in Eugene, Oregon were not 
reviewed by the RO, the Board finds that these documents are 
in the record and mentioned as evidence considered when the 
RO issued the statement of the case.  The Board also notes 
that the veteran requested another VA examination.  The 
Board, however, can find no basis on which to provide for new 
VA examination.  Thus, the Board finds that VA has done 
everything reasonably possible to notify and to assist the 
veteran and that no further action is necessary to meet the 
requirements of the VCAA.

Legal Criteria

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  When a veteran seeks service connection for a 
disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154; 
38 C.F.R. § 3.303(a).

For post-traumatic stress disorder, service connection 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and, credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f).  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f).  The diagnosis of a 
mental disorder must conform to the DSM-IV and be supported 
by the findings of a medical examiner.  

In this case, as there is no evidence that the veteran 
engaged in combat and the veteran has not alleged a stressor 
that involved combat, the veteran's stressor must be 
verified.  Therefore, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395-96 
(1996).  VA regulations provide that in the case of a post-
traumatic stress disorder claim based on in-service personal 
assault, the veteran's in-service stressor may be verified 
by evidence other than service records.  This evidence may 
come from law enforcement authorities, mental health 
counseling centers, statements from family members, or other 
evidence which tends to support the veteran's account of the 
incident.  The veteran may also submit evidence which 
indicates that he underwent behavioral changes, such as 
deterioration in work performance or evidence of substance 
abuse.  See 38 C.F.R. § 3.304(f)(3).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

Analysis

The veteran alleged that he currently has post-traumatic 
stress disorder due to sexual assault by his sergeant.  The 
veteran provided the name of the sergeant and the location of 
where he was stationed.  In addition, the veteran indicated 
that the sergeant was transferred and possibly discharged 
from the veteran's unit due to other allegations of sexual 
assault.

The record does not contain any evidence that the veteran 
sought treatment for a psychiatric condition during service.  
The veteran alleged that he had his first panic attack 
shortly after discharge from service and first sought 
treatment for anxiety in 1954.  The record contains a May 
1964 VA clinical record that indicates that the veteran was 
admitted to a hospital with the diagnosis of acute anxiety 
reaction; the record also indicates that at that time that 
the veteran noted that his anxiety may be due to emotional 
trauma incurred while in service.  Private medical records 
from September 1986 indicate that the veteran was admitted to 
the hospital for a several day period for treatment.  At this 
time, the veteran was diagnosed as having major depression 
with suicide ideation.

The veteran submitted a statement from a counselor dated 
April 1989.  The counselor indicated that he was a Ph.D., but 
did not indicate his specific credentials.  The counselor 
noted that the veteran's symptoms and related history 
indicated post-traumatic disorder due to sexual assault by 
his sergeant and cited the DSM-III.

The record contains treatment records from the VA clinic in 
Eugene, Oregon.  These records are notes from the individual 
counseling sessions from 2003 and 2004 between the veteran 
and a licensed clinical social worker.  On more than one 
occasion, the social worker diagnosed the veteran as having 
post-traumatic stress disorder.  The social worker's notes 
include discussion of the alleged sexual assault by the 
sergeant and also a history of sexual abuse by a female when 
the veteran was a child.  The social worker's notes make no 
indication that the social worker used the criteria of the 
DSM-IV in diagnosing the veteran as having post-traumatic 
stress disorder.

The veteran underwent a VA psychiatric examination in August 
2003.  The examiner noted that he reviewed the veteran's 
claims file and the veteran's medical records.  In the his 
report, the examiner discussed the veteran's family and 
military history.  The veteran related to the examiner facts 
related to his alleged sexual assault by his sergeant.

The examiner noted that he administered the veteran a 
subjective post-traumatic stress disorder scale test and that 
the veteran did not meet the full criteria for a diagnosis of 
post-traumatic stress disorder.  The examiner concluded that 
the veteran had early onset dysthymic disorder and obsessive 
compulsive disorder.  Although the examiner did not diagnosis 
post-traumatic stress disorder, the examiner found that the 
veteran was severely affected by the sexual trauma incurred 
during the veteran's childhood and military service.  

The veteran's first wife submitted a letter dated in August 
2003.  She noted that throughout much of their 21 years of 
marriage the veteran was emotionally unstable, becoming 
intolerant and abusive. 

In the record, there is also a letter from a fellow soldier 
who served under the same sergeant.  The man noted that it 
was common knowledge that the sergeant in question sexually 
molested at least one male soldier and that the sergeant was 
replaced without any explanation.  The gentleman who wrote 
the letter did not indicate that he had any personal 
knowledge of the alleged sexual assault between the veteran 
and the sergeant.

The Board finds that the record contains insufficient 
evidence to corroborate the veteran's alleged sexual assault 
by his sergeant.  The veteran's service records are absent of 
any evidence of sexual assault, including circumstantial or 
behavioral evidence as outlined in 38 C.F.R. § 3.304(f)(3).  
The veteran noted that he first admitted to the experience in 
1964.  Although the Board has considered the evidence 
provided in the January 2006 letter written by a man aware of 
the sergeant's alleged sexual assaults, this evidence is 
insufficient to indicate that the sergeant sexually assaulted 
the veteran.  The veteran has requested that the Board 
further develop the evidentiary record, including seeking 
information about the possible discipline and discharge of 
the veteran's sergeant.  As discussed below, the Board finds 
that the veteran does not have post-traumatic stress 
disorder.  Therefore, the Board finds it unnecessary to 
further develop the record.

As noted, the record includes records from the VA clinic in 
Eugene, Oregon in which the veteran's licensed clinical 
social worker diagnosed the veteran as having post-traumatic 
stress disorder and a April 1989 letter from the veteran's 
counselor noting that the veteran has post-traumatic stress 
disorder under DSM-III.  In the veteran's VA examination 
performed by a psychiatrist, the examiner found that the 
veteran did not meet all the criteria for a diagnosis of 
post-traumatic stress disorder.  The examiner found that the 
veteran was significantly affected by the sexual trauma 
caused by sexual assault/abuse in the veteran's childhood and 
in the military but found that the veteran did not 
exhibit/experience all the criteria required to find that an 
individual has post-traumatic stress disorder.

The Board notes that bare conclusions, even those made by 
medical professionals, which are not accompanied by a factual 
predicate in the record, are not probative.  See Miller v. 
West, 11 Vet. App. 345 (1998).  The Court has held that it is 
the Board's duty to determine the credibility and weight of 
evidence.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  
Although the Board may not ignore the opinion of a physician, 
it is free to discount the credibility of a physician's 
statement.  See Sanden v. Derwinski, 2 Vet. App. 97 (1992).  
Greater weight may be placed on one physician's opinion than 
another physician's opinion depending on factors such as 
reasoning employed by the physician.  See Gabrielson v. 
Brown, 7 Vet. App. 36, 40 (1994).

The Board places substantial weight on the August 2003 
examination report as the examiner provided complete 
rationale for his conclusion.  The Board finds the diagnoses 
by the veteran's social worker and counselor to be of less 
probative value as they did not fully explain the criteria 
under which they found that the veteran had post-traumatic 
stress disorder and not another psychiatric disability.  In 
addition, the Board considers the VA examiner to have more 
expertise in the diagnosis of psychiatric disabilities due to 
his training and experience as a psychiatrist in comparison 
to the VA licensed clinical social worker or the veteran's 
counselor, who was noted to have a Ph.D. In addition, at the 
personal hearing held in February 2006, the veteran testified 
that he was not currently receiving treatment for PTSD.

The Board finds that the veteran does not have post-traumatic 
stress disorder attributable to service.  In coming to this 
finding, the Board relies on the examiner's findings in the 
veteran's August 2003 VA examination as the Board considers 
the examiner's opinion to have the most probative weight due 
to his rationale and training as a psychiatrist.  Without a 
finding that the veteran has post-traumatic stress disorder, 
it is unnecessary to decide whether further development of 
the record is required in order to verify the veteran's 
alleged stressor.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
applicable and this appeal is denied.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

ORDER

Service connection for post-traumatic stress disorder is 
denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


